Title: David Gelston to Thomas Jefferson, 21 January 1818
From: Gelston, David
To: Jefferson, Thomas


                    
                        Dear Sir,
                        New York
January 21st 1818,
                    
                    I have this day received under cover from Mr Cathalan the enclosed letter, and also bills of lading for some wines for you,
                    Presuming the letter  enclosed contains a particular account, I omit describing them, and Shall agreeably to what I  believe to be your wishes, do the needfull here and ship the whole by first proper opportunity to Richmond as heretofore,  unless in the mean time, different instructions Should be receivd from You.—
                    
                        With sincere  affection and respect, I am Dear Sir, your obedient servant,
                        David Gelston
                    
                